


Exhibit 10.19
Director Compensation Program for Members of the Board, other than those
Directors
Affiliated with SoftBank
On July 10, 2013, New Sprint established the following compensation program for
members of its board of directors, other than those directors that are
affiliated with SoftBank, as follows:
Compensatory Item
  
Annual Director Compensation
 
 
Annual Cash Retainer
- Board Member
  
$80,000
 
 
Annual Cash Retainer
- Security Director
  
$155,000
 
 
Annual Cash Retainer
- Audit Committee Chairman
  
$20,000
 
 
Annual Cash Retainer
- Compensation
Committee Chairman
  
$15,000
 
 
Annual Cash Retainer
- Any Special
Committee Chairman
  
$10,000
 
 
Board and Committee
Meeting Fees
  
$2,000 per Meeting ($1,000 per Telephonic Meeting)
 
 
Annual Grant of
Restricted Stock Units
  
$110,000
 
 
Director Legacy
Program
  
Matching Charitable Contributions (capped)
 
 
Other
  
Telecommunications Services and Products
 
 
Stock Ownership Guidelines
  
Must hold equity or equity rights equal to at least three times the annual board
retainer amount for directors other than the Security Director (i.e., $240,000
while the current $80,000 retainer is in place); providing that to the extent
any Director has not met this minimum ownership level, each such Director is
expected to retain at least half of his or her shares or share equivalents
awarded by the Corporation. The Board retains flexibility to grant exceptions to
the guidelines based on its consideration of individual circumstances.




--------------------------------------------------------------------------------

Affiliate Director Compensation Program
On August 6, 2013, the Company’s Board determined Mr. Fisher’s compensation for
serving as a member of the Board. The Board adopted an Affiliate Director
compensation program for Mr. Fisher, to provide as follows:
 
(1)
Annual cash retainer of $500,000;

 
 
(2)
Annual grant of $500,000 in restricted stock units for 2013 to be granted as of
August 6, 2013 and each year thereafter at the Annual Shareholders’ Meeting and
vesting in full upon the earlier of the subsequent Annual Shareholders’ Meeting
or the first anniversary of the grant; and

 
 
(3)
Telecommunications services and products and matching of Mr. Fisher’s charitable
contributions, capped at reasonable levels.

Mr. Son does not receive a cash retainer for his service on the New Sprint board
of directors.


